Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Brummett (41646) on March 10, 2021
The application has been amended as follows: 
In claim 14, at line 2, before “light source”, please insert - -focused and pulsed - -.

	In claim 21, at line 11, please replace “of from”  with - - from - -.
In claim 22, at line 6, please replace “of from”  with - - from - -.
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach the process claims which includes the multiphoton exposure to form a three dimensional cross-linked structure, followed by the rinsing of the un-cross-linked material in a simple bain-marie (water bath).  The closest prior art uses an acetyl alcohol solution. 
Additionally, with respect to claims 21 and 22, there is no motivation to perform the process recited which includes forming the (solid) gel of the recited materials, heating the gel above the melting/gel point to take a sample and applying that sample to substrate and cooling it and preforming the recited the exposure and development, as it would be simpler to coat the solution immediately after mixing without the need for a gelation and reheating step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 10, 2021